ACCEPTED
                                                                                             03-15-00222-CR
                                                                                                     7863408
                                                                                  THIRD COURT OF APPEALS
*s                                                                                           AUSTIN, TEXAS
                                                                                      11/17/2015 12:35:52 PM
                                                                                           JEFFREY D. KYLE
                                                                                                      CLERK
                                     No. 03-15-00222-CR

                                     In the                  FILED IN
                              COURT OF APPEALS        3rd COURT OF APPEALS
                                                          AUSTIN, TEXAS
                                    For the
                                                     11/17/2015 12:35:52 PM
                       THIRD SUPREME JUDICIAL DISTRICT
                                                        JEFFREY D. KYLE
                                   at Austin                  Clerk



                     On Appeal from the 277th Judicial District Court of
                                Williamson County, Texas
                               Cause Number 13-1923-277


                             MONTE KEN ROSS, Appellant
                                        v.
                            THE STATE OF TEXAS, Appellee


            MOTION FOR PRO SE ACCESS TO APPELLATE RECORD


           TO THE HONORABLE JUSTICES OF THE THIRD COURT OF

     APPEALS:

           COMES NOW, Monte Ken Ross, Appellant herein, and files this, his

     Motion for Pro Se Access to Appellate Record. In support of said motion,

     Appellant would show the Court the following:

           Appointed Counsel for Appellant has filed an Anders Brief and Motion to

     Withdraw. Pursuant to the Texas Court of Criminal Appeals' recent decision in

     Kelly v. State, No. PD-0702-13 (Delivered June 25, 2014), Appellant now requests

     access to the appellate record for the preparation of his pro se response.
1




                                     PRAYER

         WHEREFORE, PREMISES CONSIDERED, Appellant respectfully

    requests that this Court grant his Motion for Pro Se Access to the Appellate

    Record.

                                       Respectfully submitted,



                                      Monte Ken Ross

                                      DATE: //-a-/ 6
                         Kristen Jernigan
                       Attorney at Law
         207 S. Austin Ave., Georgetown, Texas 78626
 (512) 904-0123 (AUSTIN AREA) (832) 642-3081 (HOUSTON AREA)
                      (512) 931-3650 (Fax)
                   Kristen@txcrimapp.com

                                B BCERTIFIED'
                                    OARD      CRIMINAL APPELLATE LAW




November 16, 2015


Hon. Jeffrey Kyle
Clerk of the Court
Third Court of Appeals
P.O. Box 12547
Austin, Texas 78711

      Re: Monte Ken Ross v. The State of Texas,
           No. 03-15-000222-CR

Dear Mr. Kyle:

      I received the attached, signed Motion for Pro Se Access to Appellate
Record which Mr. Ross inadvertently sent to me instead of the Court. I would ask
you to please file this motion on behalf of Mr. Ross.

      Please contact me should you have any questions or require any further
information.

                                          Sincerely,
                                          Kristen Jernigan